     Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 1 of 7 PageID #: 1


                                                                                  FIL E
                                                                              MESSA L ARMSTRONG, CLERK
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                                                                  NOV 2 0 L'.019
                                    AT LOUISVILLE
                                                                             U.E. utSTRICT COURT
                                                                            WEST'N. DISt KENTUCKY
UNITED STATES OF AMERICA

                                                                    INDICTMENT
V.
                                                              No.   c3: 14 ,.ct.- zoq - OJ'H
                                                                    18 U.S .C. 1343
ROCKY W. GANNON                                                     18 U.S .C. 513(a)
                                                                    18 U.S.C. 981(a)(l)(C)
                                                                    28 U.S .C. 2461(c)



The Grand Jury charges:

                                         COUNTS 1-3
                                      (Wire Fraud Scheme)

1.      From on or about February 8, 2016 to on or about January 22, 2018, in the Western District

of Kentucky, Hardin County, Kentucky, and elsewhere, ROCKY W. GANNON, the defendant

herein, devised and intended to devise a scheme to defraud Union A, and to obtain money and

property by means of materially false and fraudulent pretenses, representations and promises. For

the purpose of executing said scheme, ROCKY W. GANNON, knowingly caused wire

communications to be transmitted in interstate commerce.

2.      As the former executive vice president and former president of Union A, ROCKY W.

GANNON was in a positon of trust among the approximately 984 members of the chapter, had a

union credit card, and had access to the union' s bank account.

3.      From on or about February 8, 2016 to on or about January 22, 2018, in the Western District

of Kentucky, Hardin County, Kentucky, ROCKY W. GANNON, made 1,736 personal charges

on his union credit card and authorized 48 electronic payments to his credit card accounts from the
     Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 2 of 7 PageID #: 2




union' s checking account without authorization from Union A to do so. ROCKY W. GANNON

also wrote and sometimes forged co-signatures on unauthorized union checks payable to himself.

4.       In furtherance of his scheme, ROCKY W. GANNON also made material

misrepresentations by creating false records to hide his activity. ROCKY W. GANNON created

expense vouchers for false union purchases and created false invoices from vendors for 47 of the

48 electronic payments he made.

5.       On or about each of the dates set forth below, in the Western District of Kentucky, Hardin

County, Kentucky, and elsewhere, the defendant, ROCKY W. GANNON, for the purpose of

executing the scheme to defraud, and attempting to do so, caused to be transmitted by means of

wire communications in interstate commerce the signals and sounds described below for each

count:

 Count            Date                                  Descriotion of Wire
   1            2/11/2016         Funds in the amount of $3,000.00 were drawn on Union A's
                                  bank account for check #8850 payable to ROCKY W.
                                  GANNON which caused an interstate wire transaction to be
                                  initiated inside the Western District of Kentucky to outside of
                                  Kentucky.
     2          7/27/2016         Unauthorized payment in the amount of $4,213 .39 from Union
                                  A' s bank account initiated by ROCKY W. GANNON to pay
                                  the bill for unauthorized purchases made with ROCKY W.
                                  GANNON's union credit card which caused an interstate wire
                                  transaction to be initiated inside the Western District of
                                  Kentucky to outside of Kentucky.
     3          6/26/2017         Unauthorized payment in the amount of $3,800.00 from Union
                                  A' s bank account initiated by ROCKY W. GANNON to pay
                                  the bill for unauthorized purchases made with ROCKY W.
                                  GANNON's union credit card which caused an interstate wire
                                  transaction to be initiated inside the Western District of
                                  Kentucky to outside of Kentucky.


         In violation of Title 18, United States Code, Section 1343.




                                                  2
     Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 3 of 7 PageID #: 3




The Grand Jury further charges:

                                          COUNTS 4-12
                                        (Forged Securities)

6.      From on or about February 8, 2016, to on or about August 28, 2017, in the Western District

of Kentucky, Hardin County, Kentucky, ROCKY W. GANNON, defendant herein, did

knowingly make, utter, or possess forged securities of an organization, that is, Union A, affecting

interstate commerce, namely forged Union A checks drawn on United Bank, on or about the dates

and in the amounts listed in the chart below, with the intent to deceive another person or

organization, to wit:


          COUNT         CHECK#      CHECK DATE          POSTED DATE     CHECK AMOUNT


             4           8673          2/8/2016           2/11/2016          $250.00

             5           8760          6/8/2016           6/14/2016          $300.00

             6           8850          8/29/2016          8/29/2016         $3 ,000.00

             7           8876          10/7/2016         10/14/2016          $200.00

              8          8888         10/12/2016         10/19/2016          $400.00

             9           8898         10/ 19/2016        10/25/2016          $400.00

             10          8960          1/2/2017           1/09/2016          $400.00

             11          9164          6/9/2017           6/09/2017          $600.00

             12          9234          8/24/2017          8/28/2017          $700.00




        In violation of Title 18, United States Code, Section 513(a).




                                                    3
   Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 4 of 7 PageID #: 4




                                  NOTICE OF FORFEITURE

       If convicted of any violation of Title 18, United States Code, Section 1343 , ROCKY W.

GANNON, defendant herein, shall forfeit to the United States any property, real or personal,

which constitutes or is derived from proceeds obtained directly or indirectly, as the result of any

such violation, including but not limited to a money judgment for the amount of proceeds

defendant derived.

       Pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United States

Code, Section 2461(c).



                                             A TRUE BILL.




                                             FOREPERSON



~~-c.,Q •..
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC :cek




                                                4
     Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 5 of 7 PageID #: 5




UNITED STATES OF AMERICA v. ROCKY W. GAN 0

                                                           PE      ALTIES

Count 1-3: NM 20 yrs./$250,000/both/NM 3 yrs. Supervised Release
Count 4-12: NM 10 yrs./$250,000/both/NM 3 yrs. Supervised Release
Forfeiture


                                                                 OTIC E

                                                              ST THE UNTTED STATES SHALL BE SUBJECT TO SPECIAL



SPECIAL ASSESSMENTS

18 U.S.C. § 30 13 requires that a special assessment shall be imposed for each count of a convicti on of offenses committed after
November 11 , 1984, as follows :

          Misdemeanor:            $ 25 per count/individual                Felony:          $ 100 per count/individual
                                  $ 125 per count/other                                     $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. I 8 U.S.C. § 357 I , 3572, 36 11 , 36 12

Failure to pay fine as ordered may subject you to the following:

           I.   INTEREST and PENALTIES as applicable by law accord ing to last date of offense.

                     For offenses occurring after December 12, 1987:

                     No INTEREST will accrue on fin es under $2,500.00.

                     INTEREST will accrue according to the Federal Civi l Post-Judgment Interest Rate in effect at
                     the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     fo ll owing the two week period after the date a fine is imposed.

                     PENAL TIES of:

                     I 0% of fine balance if payment more than 30 days late.

                     15% of fine balance if payment more than 90 days late.

          2.         Recordation of a LIE    shall have the san1e force and effect as a tax lien.

          3.         Continuous GARNISHMENT may apply until your fine is paid.

           18 U.S.C. §§ 36 12, 36 13

                     If you WILLFULLY refuse to pay your fine, you shall be subj ect to an ADDITIONAL FINE
                     ofnot more than the greater of $10,000 or twice the unpaid balance of the fine; or
                     IMPRISONMENT fornot more than 1 year or both. 18 U.S.C. § 36 15
     Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 6 of 7 PageID #: 6




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shal I require:

           I.         That you deposit the entire fine amount (or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.           Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                      LOUJSVTLLE:                       Clerk, U.S. District Court
                                                        106 Gene Snyder U.S. Courthouse
                                                        60 I West Broadway
                                                        Louisville, KY 40202
                                                        502/625 -3500

                      BOWLING GREEN:                    Clerk, U.S. District Court
                                                        120 Federal Building
                                                        24 1 East Main Street
                                                        Bowling Green, KY 42 101
                                                        270/393-2500

                       OWENSBORO:                       Clerk, U.S. District Court
                                                        126 Federal Building
                                                        423 Frederica
                                                        Owensboro, KY 4230 I
                                                        270/689-4400

                       PADUCAH:                         Clerk, U.S. District Court
                                                        127 Federal Building
                                                        50 I Broadway
                                                        Paducah, KY 42001
                                                        270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 3:19-cr-00209-DJH Document 1 Filed 11/20/19 Page 7 of 7 PageID #: 7
            FORM DBD-34
            JUN .85

            No.



           ·UNITED STATES DISTRICT COURT
                               Western District of Kentucky
                                      At Louisville



                      THE UNITED STATES OF AMERICA
                                               vs.


                            ROCKY W. GANNON



                                     INDICTMENT
                                        COUNT 1
                                    Wire Fraud Scheme
                                     18 U.S.C. §1343

                                         COUNT2
                                      Forged Securities
                                      18 U.S .C. §5 13(a)

                                      FORFEITURE



            A true bill.




            Filed in open court this 20 th day of November, 2019.




                                                            FI LED
                                                     \MIBM L AftMOfflOlte, 8tcfll(
            Bail, $
                                                            NOV 2 0 2019

                                                            . 01JfRIOT t0UPC1
                                                     \IIIEST'N. DIST. KENTUCKY
